 



Exhibit 10.24



Compensation Program
for Nonemployee Directors

a.   Each director shall be paid an annual retainer of $50,000 for serving as a
member of the Board of Directors and any Board Committee(s), which retainer
shall be payable in quarterly installments at the end of each quarter. Fifty
percent of this retainer will be paid by the Company in the form of a credit to
the directors’ Air Products Stock Account and converted to deferred stock units
under the Deferred Compensation Program for Directors.   b.   Each director who
serves as the Chairman of a Board Committee shall be paid an additional annual
retainer of $10,000, which retainer shall be payable in quarterly installments.
  c.   Each director shall be paid a meeting fee of $1,500 per meeting
attended.*/   d.   Deferred stock units with a targeted dollar value of $100,000
shall be credited to each director’s Air Products Stock Account under the
Deferred Compensation Program for Directors (i) effective as of the date the
director first serves on the Board, and (ii) annually, notwithstanding the date
of first service, for directors continuing in office after the Annual Meeting of
Shareholders, effective as of the day of the Annual Meeting. The number of units
to be credited will be determined based on the Fair Market Value of a share of
common stock of the Company as determined under the Program on the date
credited, rounded up to the nearest whole share unit.

 



--------------------------------------------------------------------------------



 



e.   Directors shall be reimbursed for out-of-pocket expenses incurred in
attending regular and special meetings of the Board and Board Committees and any
other business function of the Company at the request of the Chairman of the
Board. Expenses will be reimbursed as submitted.**/

 

*/   For purposes of administering these provisions, a director will be
considered to have attended any meeting for which he or she was present in
person or by secure telephone conference call for substantially all of the
meeting, as determined by the Corporate Secretary. Members of the Audit
Committee who participate with management and/or the independent auditors to
review such things as quarterly earnings releases and registration statements as
required by law or listing standard will also receive the meeting fee. Directors
who meet with a constituent or other third party on behalf of the Company and at
the request of the Chief Executive Officer will also receive the meeting fee.  
**/   Directors are reimbursed at the rate of $.485 per mile or such rate as is
published by the Internal Revenue Service for use of their personal cars in
connection with Company business. Directors using personal aircraft or private
carrier will be

G-2



--------------------------------------------------------------------------------



 



    reimbursed for such expenses at a rate equivalent to first-class air fare of
scheduled carriers.

G-3



--------------------------------------------------------------------------------



 



AIR PRODUCTS AND CHEMICALS, INC.
NON-EMPLOYEE DIRECTORS
EXPENSE REPORT

     
EVENT(S) AND DATE(S)
 
                                                                                                                                            
 
   
COMMERCIAL AIRFARE
(Attach Ticket)
 
                                                                                                                                            
 
   
HOTEL ACCOMMODATIONS
 
                                                                                                                                            
 
   
MEALS
 
                                                                                                                                            
 
   
MILEAGE
 
                                                                                                                                            
 
   
CHAUFFEUR SERVICE
 
                                                                                                                                            
 
   
TELEPHONE TOLLS
 
                                                                                                                                            
 
   
MISCELLANEOUS
(Please Specify)
 
                                                                                                                                            
 
 TOTAL
 
                                                                                                                                            

         
 
     
                                                                                
Signature / Date
 
       
 
     
                                                                                
Address

Please submit this form with attached receipts to Diane L. Geist, Assistant
Corporate Secretary

G-4



--------------------------------------------------------------------------------



 



G-5